DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20, as originally filed, are currently pending and have been considered below.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7 and 14-20, drawn to a method for predicting crop yield based on inferred moisture content and estimated weight of seedpods, classified in G06V 20/188 and G06V 20/194.
II. Claims 8-13, drawn to a method for training one or more machine learning models to predict one or both of a moisture content of a seedpod and a weight of the seedpod using preprocessed training data and ground truth moisture content, classified in G06N 3/08 and G06N 3/0454.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not require labeled ground truth training data and does not require training a machine learning model.  The subcombination has separate utility such as generating training data for segmenting images to identify components and training models to predict the identified components.

The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter, and/or
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Brantley Shumaker on 13 June 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-7 and 14-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lejeune et al., U.S. Publication No. 2019/0346419, hereinafter, “Lejeune”.

As per claim 1, Lejeune disclose a method implemented by one or more processors, the method comprising: 
obtaining a first digital image of at least one plant (Lejeune, ¶0050, The invention provides in another of its aspects a process for evaluating and recording characteristics of panicles, such as seed and/or seed yield of a plant; Lejeune, ¶0062-0065, a camera. The camera may be a digital camera … the image analysis device may be adapted to generate at least one phenotype or trait of the inflorescence, seed and/or seed yield of a panicle … data preferably may be at least one of the following: at least one image of the plant panicle); 
segmenting the first digital image of the at least one plant to identify at least one seedpod in the first digital image (Lejeune, ¶0171, data preferably may be at least one of the following: at least one image of the plant panicle; at least one phenotype or trait derived from at least one image of the plant panicle; information from the identifier. As outlined above, the at least one phenotype or trait may comprise one or more parameters characterizing the phenotype of the plants' panicle or seed or seed yield. The at least one phenotype or trait may preferably be chosen from: one or more of a quantitative trait, a biochemical trait and a morphological trait; Lejeune, ¶0213, Determination of pixels belonging to the seeds ... is achieved by standard image processing algorithms, such as morphological segmentation, in which objects are identified as seed or non-seed when their geometrical properties correspond to predefined specifications); 
for each of the at least one seedpod in the first digital image: 
determining a color of the seedpod (Lejeune, ¶0171, the morphological trait is selected from ... seed color); 
determining a number of seeds in the seedpod (Lejeune, ¶0047, the phenotype is one or more of a quantitative trait ... the quantitative trait is selected from amount of florets, amount of seeds, amount of empty seeds, amount of branching, weight of seeds, total weight of seeds and/or fill rate; Lejeune, ¶0171, seed or grain quantity); 
inferring, using one or more machine learning models, a moisture content of the seedpod based on the color of the seedpod (Lejeune, ¶0044, a customary predictive mathematical model combining the weighted contributions of the different wavelengths is used to correlate the multispectral or hyperspectral imaging cube of the panicle to a phenotype and the phenotype is then measured; Lejeune, ¶0020, using hyper-spectral imaging in the near infrared range which enables to predict basic chemical components of the plants' inflorescence or seeds, such as content of starch, protein, moisture, and oil; Lejeune, ¶0065, dry weight and water content; Lejeune, ¶0047, the morphological trait is selected from inflorescence architecture, flower size, flower shape, flower color, flower surface texture, flower weight, flower integrity, endosperm size, germ size, seed shape, seed size, seed color); and 
estimating, based on the moisture content of the seedpod and the number of seeds in the seedpod, a weight of the seedpod (Lejeune, ¶0020; Lejeune, ¶0006, Thousand Kernel Weight (TKW) can be extrapolated from the number of seeds counted and their total weight; Lejeune, ¶0044; Lejeune, ¶0047; Lejeune, ¶0050, determining the average weight of the seeds in the first fraction); and 
predicting a crop yield based on the moisture content and the weight of each of the at least one seedpod (Lejeune, ¶0014, an apparatus and method for non-destructive analysis of the physical characteristics of the inflorescence, seeds and/or seed yield of panicle-like bearing plants. In a preferred embodiment also the chemical characteristics of the inflorescence, seed and/or seed yield of the plants are analyzed. As such, analysis results include, but are not limited to, seed yield; Lejeune, ¶0044, a customary predictive mathematical model combining the weighted contributions of the different wavelengths is used to correlate the multispectral or hyperspectral imaging cube of the panicle to a phenotype and the phenotype is then measured).

As per claim 2, Lejeune discloses the method according to claim 1, further comprising determining a size of each of the at least one seedpod in the first digital image, wherein, for each of the at least one seedpod in the first digital image, the estimating the weight of the seedpod is further based on the size of the seedpod (Lejeune, ¶0006, The total seed weight is measured by weighing all filled husks harvested from a plant. The total number of seeds (or florets) per plant can be determined by counting the number of husks (whether filled or not) harvested from a plant. Thousand Kernel Weight (TKW) can be extrapolated from the number of seeds counted and their total weigh; Lejeune, ¶0014, non-destructive analysis of the physical characteristics of the inflorescence, seeds and/or seed yield of panicle-like bearing plants ... analysis results include... number and size of harvested organs per plant and per area; number of harvested organs in field; number of harvestable organs (e.g. seeds), seeds per pod, weight per seed; Lejeune, ¶0044; Lejeune, ¶0047, used to detect any phenotype that can be measured by imaging. In one preferred embodiment, the phenotype is one or more of a quantitative trait, a biochemical trait and a morphological trait ...  the biochemical trait is selected from the group consisting of ... dry weight and water content ... the morphological trait is selected from inflorescence architecture ... seed shape, seed size, seed color, seed surface texture, seed weight, seed density, and seed integrity ... the quantitative trait is selected from amount of florets, amount of seeds, amount of empty seeds, amount of branching, weight of seeds, total weight of seeds and/or fill rate ... other parameters may be possible, e.g. number and size of harvested organs per plant; Lejeune, ¶0050).

As per claim 3, Lejeune discloses the method according to claim 1, further comprising determining a number of seedpods on each of the at least one plant in the first digital image, wherein the predicting the crop yield is further based on the number of seedpods on each of the at least one plant in the first digital image (Lejeune, ¶0014 non-destructive analysis of the physical characteristics of the inflorescence, seeds and/or seed yield of panicle-like bearing plants ... analysis results include... number and size of harvested organs per plant and per area; number of harvested organs in field; number of harvestable organs (e.g. seeds), seeds per pod, weight per seed; Lejeune, ¶0044; Lejeune, ¶0047, used to detect any phenotype that can be measured by imaging. In one preferred embodiment, the phenotype is one or more of a quantitative trait, a biochemical trait and a morphological trait ...  the biochemical trait is selected from the group consisting of ... dry weight and water content ... the morphological trait is selected from inflorescence architecture ... seed shape, seed size, seed color, seed surface texture, seed weight, seed density, and seed integrity ... the quantitative trait is selected from amount of florets, amount of seeds, amount of empty seeds, amount of branching, weight of seeds, total weight of seeds and/or fill rate ... other parameters may be possible, e.g. number and size of harvested organs per plant; Lejeune, ¶0171, the morphological trait is selected from inflorescence architecture ... seed shape, seed size, seed color, seed surface texture, seed density, seed yield; seed or grain quantity, and seed integrity).

As per claim 14, Lejeune discloses a system comprising: a processor, a computer-readable memory, one or more computer-readable storage media, and program instructions collectively stored on the one or more computer-readable storage media (Lejeune, ¶0074-0080, In a preferred embodiment, the imaging system comprises the following: ... computer hardware elements and connections to the different previous elements and dedicated software elements for driving signal outputs and inputs from and to the hardware elements, and automatically perform the different steps of the method described herein), the program instructions executable to: 
obtain a first digital image of at least one plant (Lejeune, ¶0050, The invention provides in another of its aspects a process for evaluating and recording characteristics of panicles, such as seed and/or seed yield of a plant; Lejeune, ¶0062-0065, a camera. The camera may be a digital camera … the image analysis device may be adapted to generate at least one phenotype or trait of the inflorescence, seed and/or seed yield of a panicle … data preferably may be at least one of the following: at least one image of the plant panicle); 
segment the first digital image of the at least one plant to identify at least one seedpod in the first digital image (Lejeune, ¶0171, data preferably may be at least one of the following: at least one image of the plant panicle; at least one phenotype or trait derived from at least one image of the plant panicle; information from the identifier. As outlined above, the at least one phenotype or trait may comprise one or more parameters characterizing the phenotype of the plants' panicle or seed or seed yield. The at least one phenotype or trait may preferably be chosen from: one or more of a quantitative trait, a biochemical trait and a morphological trait; Lejeune, ¶0213, Determination of pixels belonging to the seeds ... is achieved by standard image processing algorithms, such as morphological segmentation, in which objects are identified as seed or non-seed when their geometrical properties correspond to predefined specifications); 
for each of the at least one seedpod in the first digital image: 
determine a color of the seedpod (Lejeune, ¶0171, the morphological trait is selected from ... seed color); 
determine a number of seeds in the seedpod (Lejeune, ¶0047, the phenotype is one or more of a quantitative trait ... the quantitative trait is selected from amount of florets, amount of seeds, amount of empty seeds, amount of branching, weight of seeds, total weight of seeds and/or fill rate; Lejeune, ¶0171, seed or grain quantity); and 
infer, using one or more machine learning models, one or both of a moisture content of the seedpod and a weight of the seedpod, based on the color of the seedpod and the number of seeds in the seedpod (Lejeune, ¶0044, a customary predictive mathematical model combining the weighted contributions of the different wavelengths is used to correlate the multispectral or hyperspectral imaging cube of the panicle to a phenotype and the phenotype is then measured; Lejeune, ¶0020, using hyper-spectral imaging in the near infrared range which enables to predict basic chemical components of the plants' inflorescence or seeds, such as content of starch, protein, moisture, and oil; Lejeune, ¶0065, dry weight and water content; Lejeune, ¶0047, the morphological trait is selected from inflorescence architecture, flower size, flower shape, flower color, flower surface texture, flower weight, flower integrity, endosperm size, germ size, seed shape, seed size, seed color; (Lejeune, ¶0020; Lejeune, ¶0006, Thousand Kernel Weight (TKW) can be extrapolated from the number of seeds counted and their total weight; Lejeune, ¶0044; Lejeune, ¶0047; Lejeune, ¶0050, determining the average weight of the seeds in the first fraction); and 
predict a crop yield based on the moisture content and the weight of each of the at least one seedpod (Lejeune, ¶0014, an apparatus and method for non-destructive analysis of the physical characteristics of the inflorescence, seeds and/or seed yield of panicle-like bearing plants. In a preferred embodiment also the chemical characteristics of the inflorescence, seed and/or seed yield of the plants are analysed. As such, analysis results include, but are not limited to, seed yield; Lejeune, ¶0044, a customary predictive mathematical model combining the weighted contributions of the different wavelengths is used to correlate the multispectral or hyperspectral imaging cube of the panicle to a phenotype and the phenotype is then measured).

As per claim 15, Lejeune disclose the system according to claim 14, wherein: the program instructions are further executable to determine a size of each of the at least one seedpod in the first digital image; and for each of the at least one seedpod in the first digital image, the weight of the seedpod is determined based on the size of the seedpod (Lejeune, ¶0006, The total seed weight is measured by weighing all filled husks harvested from a plant. The total number of seeds (or florets) per plant can be determined by counting the number of husks (whether filled or not) harvested from a plant. Thousand Kernel Weight (TKW) can be extrapolated from the number of seeds counted and their total weigh; Lejeune, ¶0014, non-destructive analysis of the physical characteristics of the inflorescence, seeds and/or seed yield of panicle-like bearing plants ... analysis results include... number and size of harvested organs per plant and per area; number of harvested organs in field; number of harvestable organs (e.g. seeds), seeds per pod, weight per seed; Lejeune, ¶0044; Lejeune, ¶0047, used to detect any phenotype that can be measured by imaging. In one preferred embodiment, the phenotype is one or more of a quantitative trait, a biochemical trait and a morphological trait ...  the biochemical trait is selected from the group consisting of ... dry weight and water content ... the morphological trait is selected from inflorescence architecture ... seed shape, seed size, seed color, seed surface texture, seed weight, seed density, and seed integrity ... the quantitative trait is selected from amount of florets, amount of seeds, amount of empty seeds, amount of branching, weight of seeds, total weight of seeds and/or fill rate ... other parameters may be possible, e.g. number and size of harvested organs per plant; Lejeune, ¶0050).

As per claim 16, Lejeune discloses the system according to claim 14, wherein: the program instructions are further executable to determine a number of seedpods on each of the at least one plant in the first digital image; and the predicting the crop yield is further based on the number of seedpods on each of the at least one plant in the first digital image (Lejeune, ¶0014 non-destructive analysis of the physical characteristics of the inflorescence, seeds and/or seed yield of panicle-like bearing plants ... analysis results include... number and size of harvested organs per plant and per area; number of harvested organs in field; number of harvestable organs (e.g. seeds), seeds per pod, weight per seed; Lejeune, ¶0044; Lejeune, ¶0047, used to detect any phenotype that can be measured by imaging. In one preferred embodiment, the phenotype is one or more of a quantitative trait, a biochemical trait and a morphological trait ...  the biochemical trait is selected from the group consisting of ... dry weight and water content ... the morphological trait is selected from inflorescence architecture ... seed shape, seed size, seed color, seed surface texture, seed weight, seed density, and seed integrity ... the quantitative trait is selected from amount of florets, amount of seeds, amount of empty seeds, amount of branching, weight of seeds, total weight of seeds and/or fill rate ... other parameters may be possible, e.g. number and size of harvested organs per plant; Lejeune, ¶0171, the morphological trait is selected from inflorescence architecture ... seed shape, seed size, seed color, seed surface texture, seed density, seed yield; seed or grain quantity, and seed integrity).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lejeune et al., U.S. Publication No. 2019/0346419, hereinafter, “Lejeune” as applied to claims 1 and 14 above, and further in view of Keskin, Muharrem, et al. "Utilization of color parameters to estimate moisture content and nutrient levels of peanut leaves." Turkish Journal of Agriculture and Forestry 37.5 (2013): 604-612, hereinafter, “Keskin”.

As per claim 4, Lejeune discloses the method according to claim 1, wherein: the predicting the crop yield comprises predicting a dry weight (Lejeune, ¶0065, the at least one phenotype or trait may comprise one or more parameters characterizing the phenotype of the plants' panicle or seed or seed yield. The at least one phenotype or trait may preferably be chosen from: one or more of a quantitative trait, a biochemical trait and a morphological trait ... the biochemical trait is selected from the group consisting of ...  dry weight and water content).
Lejeune does not explicitly disclose the following limitations as further recited however Keskin discloses
the weight that is estimated based on the moisture content is a wet weight (Keskin, page 606, 2.4. Leaf and soil analysis, After color measurement, the fresh leaf samples were weighed and then dried ... After measuring the dry weight of the samples the wet-based moisture content was calculated for each of the 50 samples using the following equation: MC = [(Mw – Md) / Mw] × 100, where MC = moisture content (%); Mw = wet mass, or mass of the sample before drying (g); and Md = dry mass or mass of the sample after drying (g)); and 
predicting the dry weight based on the wet weight of each of the at least one seedpod and the moisture content of each of the at least one seedpod (Keskin, Abstract, The results show the possibility of predicting the MC of peanut leaves from color data; Keskin, page 606, 2.4. Leaf and soil analysis, After color measurement, the fresh leaf samples were weighed and then dried ... After measuring the dry weight of the samples the wet-based moisture content was calculated for each of the 50 samples using the following equation: MC = [(Mw – Md) / Mw] × 100, where MC = moisture content (%); Mw = wet mass, or mass of the sample before drying (g); and Md = dry mass or mass of the sample after drying (g); Keskin, pages 608-609, 3. Results, Correlation coefficients among color parameters, MC, and nutrient levels of the leaf samples were also studied (Figures 3 and 4). The highest correlation coefficients were found between MC and the color parameters L* and b*).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Lejeune to include the dry weight / wet weight calculations as taught by Keskin in order to be able to relate the moisture content to the wet weight in determining the dry weight to thereby determine / calculate dry weight yield (Lejeune, ¶0065; Keskin, page 606, 2.4. Leaf and soil analysis).

Regarding claim(s) 17: 
A corresponding reasoning as given earlier (see rejection of claim(s) 4) applies, mutatis mutandis, to the subject-matter of claim(s) 17, and therefore is/are also considered rejected under the grounds given in the rejection of claim(s) 4.


Claim(s) 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lejeune et al., U.S. Publication No. 2019/0346419, hereinafter, “Lejeune” as applied to claims 1 and 14 above, and further in view of Sarkar, Tapash Kumar, et al. "Artificial neural network-based model for predicting moisture content in rice using UAV remote sensing data." Korean Journal of Remote Sensing 34.4 (2018): 611-624, hereinafter, “Sarkar”.

As per claim 5, Lejeune discloses the method according to claim 1 and (Lejeune, ¶0044, a customary predictive mathematical model combining the weighted contributions of the different wavelengths is used to correlate the multispectral or hyperspectral imaging cube of the panicle to a phenotype and the phenotype is then measured), but does not explicitly disclose the following limitations as further recited however Sarkar discloses wherein one or more of the machine learning models is a convolutional neural network model / deep learning model (Sarkar, Abstract, application of artificial neural network (ANN) in developing a reliable prediction model using the low altitude fixed-wing unmanned air vehicle (UAV) based reflectance value of green, red, and NIR and statistical moisture content data. A comparison between the actual statistical data and the predicted data was performed to evaluate the performance of the model; Sarkar, page 613, Introduction, ANN can be used to build a model to predict moisture content of rice before harvest ... develop a prediction model in order to predict moisture content of rice before harvest using UAV remote sensing data).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to substitute the deep learning neural network model as taught by Sarkar for the mathematical machine learning model as taught by Lejeune in order to provide an alternate means for prediction modeling of moisture content in seeds (Sarkar, Abstract). 

Regarding claim(s) 18: 
A corresponding reasoning as given earlier (see rejection of claim(s) 5) applies, mutatis mutandis, to the subject-matter of claim(s) 18, and therefore is/are also considered rejected under the grounds given in the rejection of claim(s) 5.


Claim(s) 6, 7, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lejeune et al., U.S. Publication No. 2019/0346419, hereinafter, “Lejeune” as applied to claims 1 and 14 above, and further in view of Yuan, Wenan, et al. "Early prediction of soybean traits through color and texture features of canopy RGB imagery." Scientific reports 9.1 (2019): 1-17, hereinafter, “Yuan”.

As per claim 6, Lejeune discloses the method according to claim 1, wherein: the first digital image is one of a plurality of digital images of the at least one plant, and the segmenting, the determining the color, the determining the number of seeds, the inferring, and the estimating are performed using the plurality of digital images (Lejeune, ¶0035, The term image, as used in the present invention, may imply any type of images, preferably at least two-dimensional images. The images may be optical images. The images may be built from energetic value readings from any electromagnetic radiation propagated from the imaged object, as such the images may comprise transmission images and/or shadow images and/or reflection images).
Lejeune further discloses (Lejeune, ¶0082, In a preferred embodiment, the imaging system comprises a hyperspectral camera. In another preferred embodiment, the imaging system comprises a multispectral camera) but does not explicitly disclose the following limitations as further recited however Yuan discloses
obtained using a multi-camera array (Yuan, page 3, Materials and Methods, Data collection. Soybean canopy images were collected in 2016 over plots growing at four locations using a multi-sensor phenotyping system, which was equipped with C920-C Webcams).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to substitute the multi-sensor system of Yuan for the cameras of Lejeune in order to provide a means to collect field-based plant phenotyping data (Yuan, Abstract).

As per claim 7, Lejeune and Yuan disclose the method according to claim 6, wherein the plurality of digital images comprises digital images obtained at a plurality of positions along a length of a row of plants (Yuan, page 3, Materials and Methods, Data collection. Soybean canopy images were collected in 2016 over plots growing at four locations using a multi-sensor phenotyping system, which was equipped with C920-C Webcams).

Regarding claim(s) 19 and 20: 
A corresponding reasoning as given earlier (see rejection of claim(s) 6 and 7) applies, mutatis mutandis, to the subject-matter of claim(s) 19 and 20, and therefore is/are also considered rejected under the grounds given in the rejection of claim(s) 6 and 7, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189. The examiner can normally be reached M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY MANGIALASCHI/Examiner, Art Unit 2668 

/VU LE/Supervisory Patent Examiner, Art Unit 2668